Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a bypass turbojet engine for an aircraft, the bypass turbojet engine comprising: a fixed structure, a central core constituting the engine and comprising a primary flow path, a cowl which constitutes a wall of a secondary flow path extending around the central core, the cowl comprising a fixed part secured to the fixed structure and a mobile cowl mounted with an ability to rotate on the fixed structure via at least one hinge with a gooseneck fitting, between an open position and a closed position, at least one of said at least one hinges with a gooseneck fitting comprising a gooseneck fitting having one end mounted in an articulated manner on the mobile cowl and one end mounted in an articulated manner on the fixed structure, wherein, for the gooseneck fitting of the at least one hinge, the bypass turbojet engine comprises anti-vibration means configured to exert pressure against the gooseneck fitting when the mobile cowl is in the closed position, and wherein the anti-vibration means adopts a shape of a spring leaf bent into an L-shape, a first end of which is fixed to the fixed structure and a second end of which is free, wherein the second end rests against the gooseneck fitting when the mobile cowl is in the closed position, and wherein the gooseneck fitting is not in contact with the spring leaf when the mobile cowl leaves the closed position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642